11/23/2022


      IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 22-0570



                              No. DA 22-0570

IN THE MATTER OF

M.E.H.,

      A Youth in Need of Care.


    ORDER GRANTING MOTION FOR EXTENSION OF TIME


      Upon consideration of Appellant’s motion for extension of time, and

good cause appearing therefore, Appellant, R.H., is granted an extension of

time until January 30, 2023, to prepare, serve, and file the Opening Brief.

      No further extensions will be granted.




                                                                         Electronically signed by:
                                                         Grant of Extension of Mike
                                                                               Time McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                           November
                                                                            PAGE 1 23 2022